DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Re Claim 12, it is unclear as to whether “exterior of the strike member” in line 9 is referring the trigger itself or the location where the trigger is coupled to the trap. As Applicant’s invention and intention are best understood, the limitation will be interpreted in this Office Action as referring to the trigger itself.
Claim 15 recites the limitation "the platform" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 23 recites the limitation "the rodent" in line 12.  There is insufficient antecedent basis for this limitation in the claim.

	Claims 13, 14, 16-22, 24, and 26-29 are each rejected as being dependent from a rejected base claim.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 12-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,512,259 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the ‘259 patent includes all of the limitations of instant claim 1, with insignificant and patentably indistinct phrase differences, e.g., claim 1 of the ‘259 patent recites, “a tunnel element defining a passageway which passes through the interior wall 
Claims 13-29 include identical or near-identical limitations to those of claims 1-15, variously, of the ‘259 patent, and are therefore further rejected on their own merits on the ground of nonstatutory double patenting.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim(s) 12-15, 17-20, 25-27, and 29 is/are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Bruno et al., U.S. Patent No. 7,886,479 B2 (hereinafter Bruno).
	Re Claim 12, Bruno teaches a rodent trap comprising:
A base (300) having an interior wall (interior wall of 300) that defines a base interior and having an opening (proximal edges of 300 which abut edges of 200) that communicates with the base interior (see figure 3);
A strike member (200 is a “strike” member inasmuch as when the trap springs shut, portions of 200, e.g. 260, could strike against the rodent, depending on the position of the rodent) mounted to the base for linear travel between a first extended position (see id.) and a second retracted position (see figure 5), the strike member comprising a tunnel element (interior of 200 forms a tunnel element) extending through the opening in the interior wall (see figure 3; at least 260 extends through the interior wall opening), the tunnel element defining at least one entryway (240; see id.) allowing access to the base interior;
A biasing member (400) arranged to bias the strike member toward the retracted position (see figure 3 and 5:27-43); and
A trigger (distal end of 600) coupled to the rodent trap (see figures 3-5 and 7:41-46) exterior of the strike member when the strike member is in the first extended position (see figure 4), the trigger having a trigger catch (510) arranged to hold the strike member in the first extended position (see id. and 6:4-11), wherein, when See figures 3 and 5 and 6:4-21.
Bruno is silent as to whether the trigger is exterior of the strike member when the strike member is in the second retracted position. In particular, the angled view provided in figure 5 of Bruno does not illustrate whether the trigger, i.e., distal end of 600, is exterior of the strike member at 260. Bruno at least teaches that the trigger is near the exterior of the strike member.
However, it would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify Bruno to have the trigger exterior of the strike member when the strike member is in the second retracted position, in order to elongate the trigger and position the center of gravity of the trigger further from the pivot axis (606), such that the trigger is less sensitive for better predictability of trapping. See 7:55-8:11. Additionally, modifying Bruno in such a manner would provide a greater surface area for a rodent to step upon, to increase the likelihood of catching the rodent. Such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).  Further, in Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
see 6:15-21) which biases the trigger towards the strike member. See id.
Although Bruno is silent as to whether the trigger biasing member is a trigger spring, it would have been obvious to a person having ordinary skill in the art at the time of Applicants’ invention to modify the biasing member to be a spring, a well-known functional equivalent often used in box-type rodent traps, in order to meet the material preferences of a user. A simple substitution of one known element for another would obtain predictable results. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007).
Re Claim 14, Bruno teaches that the base includes a platform (301) projecting beyond the base interior. See figure 2.
Re Claim 15, Bruno teaches that the biasing member comprises a spring (see 5:33-38), wherein a channel (405 forms a channel; see id. and figure 6) in a platform (405 forms a platform; see id.) of the base receives the spring. See id.
Re Claim 17, Bruno teaches that the tunnel element defines a passageway (passageway formed between 260 and base of 200) passing through the interior wall opening to communicate with the base interior (see figure 3, noting that the passageway passes through the interior wall opening, i.e., opening at proximal edges of 300), and trigger is spaced sidewardly therefrom. See id., noting that the trigger is to the side of the passageway, and that the claim does not define a direction.
Re Claim 18, Bruno teaches that the strike member has a trigger engaging member (260) which engages the trigger catch (see figure 3), and wherein an entrance compartment (near distal opening of 300) is defined within the base interior (see id.), see id.), wherein the trigger engaging member has a horizontal wall (260 forms a horizontal wall) projecting from a side wall (e.g., top wall of 500) of the strike member (see id.), and a vertical wall (portion of 221 above 260; see id.) extending upwardly from the horizontal wall to face towards a rodent entering the trigger compartment from the entrance compartment. See id.
Re Claim 19, Bruno teaches that a strike plate (260 forms a plate) extends from the trigger engaging member vertical wall (see id.), and the strike plate is positioned to strike the rodent within the base interior when the trigger is triggered. See figures 3-5, noting that a taller rodent or rodent standing on its back feet on the trigger (600) would be struck by the strike plate, i.e., the strike plate “is positioned to strike” the rodent in such an instance.
Re Claim 20, Bruno teaches a bait (630) cup (see 6:67-7:23; a “blister pack to which the user should apply pressure in order to expose the attractant 630” as taught would have the blister pack function as a cup), but does not teach specifically that it is positioned within the base interior between the trigger and the strike member. Bruno teaches that the bait cup could be placed in the base or the strike member (200, 300). See id. 
However, it would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to position the bait cup of Bruno to be within the base interior between the trigger and the strike member, for example below the angled portion of 600, in order to provide bait in increments to lure the rodent to contact the trigger.
see 112(b) rejection above), Bruno teaches that the trigger is positioned outside the strike member when the strike member is in the first extended position and the second retracted position. See modification of Bruno in the rejection of claim 12 above.
Re Claim 26, Bruno teaches that a rodent moving through the at least one entryway into the base interior and against the trigger will dislodge the trigger catch from an outer surface (see figure 4, showing 510 against an outer surface of 260, 200) of the strike member to release the strike member to linearly travel to the second retracted position. See figures 4 and 5 and 6:8-11.
Re Claim 27, Bruno is silent as to whether the trigger contacts the strike member when the strike member is in the second retracted position. See figure 5. However, it would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the trigger of Bruno to not contact the strike member when the latter is in the second retracted position, in order to prevent the trigger and strike member from frictionally sliding against each other as the strike member moves from the first to the second position, so as to ensure quick trapping of the animal (see 8:29-33) and prevent wear and tear of the trigger.
Re Claim 29, Bruno teaches that at least one entryway (240) is exterior to the base interior when the strike member is in the first extended position. See figure 3.
Claim 16 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bruno as applied to claim  12 above, and further in view of Copenhaver, Sr., U.S. Patent No. 4,769,942.
see figures 3-5), but is silent as to at least one guide track as claimed.
Copenhaver, Sr., similarly directed to a rodent trap comprising a member (24) mounted to a base (12, 13, 16, 17) for linear travel and a biasing member (28) arranged to bias the member toward a closed position, teaches that it is known in the art to have at least one guide track (formed by 21, 22) be formed in the base to receive a projection from the member (portions of 24 which extend behind 21, 22; see figure 2) to guide it along a desired path. See id. and 3:14-26.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify Bruno to have at least one guide track be formed in the base to receive a projection from the strike member to guide it along a desired path, as taught by Copenhaver, Sr., in order to have a similar guide track structure (as in the top of Bruno; see Bruno at figures 3-5) in the base to ensure that correct alignment is maintained as the strike member travels to the second retracted position. It has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japiske, 86 USPQ 70. In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).
Claim 21 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bruno as applied to claim 12 above, and further in view of Watson et al., U.S. Patent Application Publication No. 2006/0185223 A1 (hereinafter Watson).
	Re Claim 21, Bruno teaches the trigger being pivotably mounted to the base (see 6:32-44), but does not teach a lid as claimed and the base having a barrier wall as claimed.
see figures 4 and 5), the lid having a barrier wall (65) extending downwardly into the base interior (see id.), and wherein the base has a barrier wall (72) extending upwardly into the base interior (see id.), the lid barrier wall and the base barrier wall extending between an entrance compartment (compartment between 45, 15) and a trigger compartment (compartment between 45, 72). See id.
	It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the trap of Bruno to comprise a lid connected to the base to define the base interior, the lid having a barrier wall extending downwardly into the base interior, and wherein the base has a barrier wall extending upwardly into the base interior, the lid barrier wall and the base barrier wall extending between an entrance compartment and a trigger compartment, as taught by Watson, in order to allow a user to easily open a trap lid without removing Bruno #200, 300 from each other for maintenance, inspection, or cleaning. The barrier walls would reinforce the structure of the trap.
Claim 22 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bruno as applied to claim 12 above, and further in view of Smith, U.S. Patent No. 9,374,993 B2.
Re Claim 22, Bruno does not teach the claim limitations.
Smith, similarly directed to a rodent trap, teaches that it is known in the art to have indicia (on 16; see, e.g., figure 6B) associated with a base of the trap to indicate whether the trap is set or has been activated, the indicia being spaced from one (see id. and figure 6A); and indicator portions (67) of a strike member (132, 16) extending outside the base interior and pointing to one of the spaced indicia depending on whether the strike member is in a first extended position or a second retracted position. See id.
It would have been obvious to a person having ordinary skill in the art at the time of Applicants' invention to modify the trap of Bruno to have indicia associated with a base of the trap to indicate whether the trap is set or has been activated, the indicia being spaced from one another; and indicator portions of the strike member extending outside the base interior and pointing to one of the spaced indicia depending on whether the strike member is in a first extended position or a second retracted position, as taught by Smith, in order to provide easy-to-follow instructions for a user for pulling the trap to the first extended position to set the trap.
Claim 28 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bruno as applied to claim 12 above, and further in view of Le Laidier et al., U.S. Patent Application Publication No. 2014/0230312 A1 (hereinafter Le Laidier; submitted by Applicant on IDS filed 11/25/2020).
Re Claim 28, Bruno teaches that the strike member has a trigger engaging member (distal end of 260) that forms an outer edge of the strike member tunnel element (see figure 3), the trigger engaging member engaging the trigger catch when the strike member is in the first extended position. See id.
Although Bruno does not teach the trigger engaging member projects from the strike member tunnel element, Le Laidier, similarly directed to a rodent trap having a strike member (11.3) comprising a tunnel element (see, e.g., figures 4 and 6) and a see figures 5 and 6), wherein, when the trigger catch dislodges from the strike member, the strike member travels to a second retracted position (see figures 3 and 4), teaches that it is known in the art to have the strike member have a trigger engaging member (11.7) that projects from the strike member tunnel element (see figures 5 and 6), the trigger engaging member engaging the trigger catch when the strike member is in the first extended position. See id.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify Bruno to have a trigger engaging member that projects from the strike member tunnel element, as taught by Le Laidier, in order to have a projection shaped complementarily to the trigger catch to ensure effectively retaining the strike member in the first extended position until triggered, and preventing false triggering.
Allowable Subject Matter
Claims 23 and 24 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments, filed 2/24/2021, with respect to the rejection(s) of claim(s) 12, 14, 26, and 29 under 35 U.S.C. 102 as being anticipated by Bruno and claims 12, 13, 16-19, 27, and 28 under 35 U.S.C. 102 as being anticipated by Combs have been fully considered and are persuasive. Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Bruno under 35 U.S.C. 103.
Applicant argues Bruno no longer anticipates claim 12 (see Rem. 7-8), and further that “one skilled in the art would not be motivated to modify Bruno to disclose the recited trigger and trigger catch; such a modification would result in a complete redesign of the trap.” See Rem. 8. However, Applicant’s second argument amounts to a vague assertion without specifically pointing to the teachings of Bruno and why Bruno would need to be “complete[ly] redesign[ed],” and is therefore unpersuasive.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA TSANG whose telephone number is (571)270-7271.  The examiner can normally be reached on M-F 8:30 a.m. - 5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J. Michener can be reached on (571) 272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LISA L TSANG/Primary Examiner, Art Unit 3642